Citation Nr: 0923332	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
January 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an October 2006 decision, the Board denied the Veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In June 2008, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion for Remand.  In a June 2008 
Order, the Court granted the motion, vacated the October 2006 
Board decision, and remanded the case to the Board for 
further appellate review.

In October 2008, this matter was remanded for further 
development and adjudication.  This having been completed, 
the matter has been returned to the Board for further review.  


FINDINGS OF FACT

Hepatitis C is not shown to have had its onset in service or 
for many years thereafter, nor is this condition otherwise 
shown to be due to any event or incident of his period of 
active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in August 2002 and March 2006, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations in connection with the claim, and statements 
submitted by the Veteran and his representative in support of 
the claim.  The Board also notes that this matter has been 
remanded for further development, including additional 
medical records and an additional VA examination in 
connection with the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists primarily of the 
Veteran's service records, post-service treatment records, 
and VA examinations dated in September 2002 and January 2009, 
with an addendum VA examination dated in March 2009. 

A review of the Veteran's medical records indicates that the 
Veteran was diagnosed with Hepatitis C in approximately 2000.  
The Veteran was noted to have several high risk activities 
for Hepatitis C in his medical records, including high risk 
sexual activity, treatment for gonorrhea in June 1968, IV 
heroin use over a considerable length of time, and a gunshot 
wound to the chest and abdomen in 1984 with blood 
transfusions.  

In order to determine whether the Veteran's Hepatitis C is 
the result of his active service, the Veteran was afforded a 
VA examination dated in September 2002.  The Veteran's 
service and medical history was noted.  He was noted to have 
been diagnosed with Hepatitis C at Parkland Hospital in 
approximately 2000.  The Veteran reported that he had 
suffered a gunshot wound to the chest and abdomen in 1984 and 
was hospitalized at Parkland.  He indicated that he had a 
laparotomy and partial colectomy.  He had a colostomy for a 
time that was subsequently closed.  In May 2002, the Veteran 
was confirmed to have Hepatitis C.  The Veteran reported to 
the examiner that he used IV heroin over a considerable 
period of time.  The Veteran reported that he first 
experimented with heroin in the service and used heroin for 
quite some time, into the 1980s.  He indicated that he 
stopped using heroin in 1984.  After examination, the Veteran 
was diagnosed with Hepatitis C.  Regarding the onset of this 
condition, the examiner stated that "[i]t is impossible for 
this examiner to state exactly when this Veteran was first 
infected with Hepatitis C virus.  It is most likely, in the 
opinion of this examiner, that he has gotten this virus 
through multiple drug injections of Heroin.  I do not know 
whether the Veteran received any blood transfusions at 
Parkland Hospital in 1984, but that seems a much less likely 
cause of the infection.  The Veteran claims that he began 
using intravenous Heroin while in the military service, but 
there is no documentation of this fact.  The Veteran was 
treated for gonorrhea in the military service, but I do not 
see this to be the most likely source of his infection with 
Hepatitis C virus."

The Veteran was again examined by VA in connection with his 
claim in January 2009.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The Veteran's medical history was noted 
including his diagnosis with Hepatitis C in approximately 
2000, and his gunshot wound in 1984.  The examiner noted that 
the Veteran's medical records from Parkland Hospital were not 
associated with the Veteran's claims file so that it was not 
clear whether transfusions had occurred.  The Veteran was 
noted to have been using heroin at the time and that the 
Veteran was shot in a drug-related event.  The Veteran was 
also noted to have some high-risk behavior in the 1960s, 
including tattoos on both arms.  The Veteran was also noted 
to have been treated for an STD in Vietnam.  After 
examination, the Veteran was diagnosed with Hepatitis C.  The 
examiner the indicated that there was insufficient evidence 
available to make a determination regarding whether it is 
likely or not that the Veteran's high-risk sexual activity 
and evidence of treatment for STD while in the service, is 
the source or cause of his Hepatitis C.

After this examination, the RO obtained records of the 
Veteran's treatment at Parkland Hospital, and requested an 
addendum opinion from the January 2009 VA examiner.  The 
examiner provided an addendum dated in March 2009.  After 
reviewing the additional medical evidence, the examiner noted 
the Veteran's treatment after his 1984 Gunshot wound, 
including blood transfusions.  The examiner also noted that 
liver tests at the time were not indicated to be elevated 
despite his documentation of having an active heroin 
addiction.  The examiner then stated that "[a]fter review of 
records as well as review of this examiner's last exam on 
Veteran 1/7/09, evidence results in the opinion that is less 
likely than not that the Hepatitis C was [contracted] through 
Veteran's high risk sexual activity resulting in repeated 
treatment for sexually transmitted [diseases] while in 
service and is more likely than not related to the heroin 
addiction habituation and/or IV blood transfusion in the 
1980s associated with his treatment of the gunshot wound 
noted above."

Based on the foregoing, the Board finds that the claim must 
be denied.  The Veteran's medical records do not indicate a 
diagnosis Hepatitis C in service or until approximately 30 
years after service.  In addition, neither VA examiner, that 
examined the Veteran and his claims file in connection with 
his claim, found that this disability is related to the 
Veteran's military service.  In reaching this conclusion, the 
Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Here, the Board does not question the sincerity of the 
Veteran's belief that his condition is the result of his 
military service.  The Veteran, however, is not competent on 
her own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant law and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for Hepatitis C is denied.




____________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


